PER CURIAM.
In these consolidated appeals, Gordon R. Schenkelberger* seeks to appeal the district court’s orders denying relief without prejudice on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp. 2001) and denying his Fed.R.Civ.P. 60(b) motion for reconsideration. We have reviewed the record and the district court’s orders and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeals on the district court’s reasoning that the petition is untimely. Schenkelberger v. Angelone, No. CA-00-963-AM (E.D.Va. filed Aug. 15, 2001 & entered Aug. 16, 2001). Schenkelberger’s motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.


 Throughout much of the district court record, the Petitioner's name is spelled "Scherkelber-ger." In fact, the correct spelling is "Schen-kelberger.”